Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 11/05/2021. Claims 1, 8 and 15 were amended. No claim was added. Claims 3, 10 and 17 were canceled. 
Claims 1-20 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Response to Argument
In reference to applicant’s argument about: Rejections under 103.
Applicant’s Argument:
Independent Claims 1, 8, and 15 Patentable over Yagi, Vasseur, Zhou, Chung, and Burr To establish prima facie obviousness of a claimed invention, all of the claim limitations must be taught or suggested by the prior art. Claims 1, 8, and 15 are directed to a method, computer readable medium, and apparatus, respectively. As amended herein and in part, these Claims recite: 
instantiating a trinary neural network having a plurality of voting neurons arranged in one or more layers, each voting neuron of the plurality of voting neurons 
Examiner’s Response: 
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered and they are persuasive, based on the newly amended limitation of the claims 1, 8 and 15 filed on 11/05/2021. However, upon further consideration, the new ground of rejection is made. Please see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (Patent No. US11017295– hereinafter, Teig) in view of Hoskins et al. (A VLSI Implementation of Multi-Layer Neural Network with Temary Activation Functions and Limited Integer Weights- INTERNATIONAL CONFERENCE ON MICROELECTRONICS-hereinafter, Hoskins).
Regarding to claim 1, Teig teaches a method comprising: instantiating a trinary neural network having a plurality of voting neurons arranged in one or more layers (Teig, [Column 4, lines 37-50], “The multi-layer network of some embodiments includes a layer of one or more input nodes, a layer of one or more output nodes, and one or more layers of hidden nodes. Each node in the multi-layer network produces an output value based on one or more input values. Specifically, each hidden node and output node, in some embodiments, bases the output value on the output values of a set of other nodes ( e.g., the set of nodes of the previous layer). In some embodiments, each node includes (i) a linear component that uses a set of weight values to linearly combine the input values of the node to produce an intermediate result and (ii) a non-linear component that applies a non-linear function to the intermediate result to calculate the output value for the node.” and  [Column 3, lines 5-7], “As mentioned, some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network” Examiner’s note, the output nodes of each layer are considered as a voting neurons.),
each voting neuron of the plurality of voting neurons configured to provide a determined output value from a plurality of candidate output values indicating a vote for, a vote against, or an abstention (Teig, [Column 3, lines 5-23], “As mentioned, some embodiments use the ternary options of 1, 0, and -1 as the set of discrete values for each weight used in the multi-layer network. Other embodiments use only a binary approach of O and 1, while still other embodiments use a larger number of discrete candidate values (i.e., four or more discrete candidates for at least some of the weights). Some embodiments use the same set of discrete values for each weight within a particular layer, but with the sets of discrete values varying between layers. For instance, some embodiments assign a value to each layer ( e.g., a number between O and 1, or any positive number), with the set of discrete values for each particular layer being 0, the value assigned to the particular layer, and the negative of the value assigned to the particular layer. In this case, some embodiments normalize the candidate values to 1, 0, and -1 during training, while adjusting the function used by each node at the layer to account for this normalization ( e.g., by dividing the non-linear component by the value assigned to the particular layer)” Examiner’s note, the output weight values (-1, 0 , 1) of each voting neuron are considered as candidates output value, wherein the values of -1 is considered as the vote against).
[…]
determining, by the voting neuron based at least in part on a set of voting coefficients , vote counts associated with each of the plurality of candidate output values (Teig, [Fig. 2, Columns 5-6], “As shown, the process 100 receives (at 105) a multi-layer network for training with initialized floating-point weights. As ;
 and determining the output value of the voting neuron based, at least in part, on the vote counts (Teig, [Column 6, lines 5-51], “As shown in FIG. 2, each neuron in neural network 200 has a linear component 210 and a nonlinear component 215. The linear component 210 of each hidden or output neuron in this example computes a dot product of a vector of weight of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus operator computes a weighted sum of its inputs (which are outputs of the previous stage neurons that the linear operator receives) plus an offset. Similarly, the linear component 210 of each input neuron of some embodiments computes a dot product of a vector of weight coefficients and a vector of input values, plus an offset. In other embodiments, each input neuron receives a single input and passes that input as its output. Each neuron's nonlinear component 215 computes a function based on the output of the neuron's linear component 210. This function is commonly referred to as the activation function…” Examiner’s note, the y (y1, y2, ..yn) output values are combined and calculated by a linear component to produce the output neuron (voting neuron), wherein the weight values (-1, 0, 1) associated with each neuron is summed, the sum of all the weight values is corresponding to the vote counts. Therefore, the output values of output neuron (voting neuron) are determined based on the voting count of coefficient weights. ).
However, Teig does not teach receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values;
On the other hand, Hoskins teaches receiving, by a voting neuron of the plurality of voting neurons, a plurality of integer input values (Hoskins, [page 843, 
Teig and Hoskins are analogous in arts because they have the same filed of endeavor of generating the ternary (trinary) neural network to produce the output neuron. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Teig’s method, further in view of Hoskins by having a voting neuron of the plurality of voting neurons, a plurality of integer input values. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance and reduce a space requirement (Hoskins, [page 845, right column, first paragraph], “ Although the ternary activation function requires this extra circuity, the improved performance yield (network generalization) and less requirement for bits per weight, outweigh the extra space occupied by this block.).
Regarding claim 8 is being rejected as the same reason as the claim 1. 
Additionally, Teig further teaches one or more non-transitory machine-readable media comprising program code for processing a trinary neural network (Teig, [column 18, lines 6-24], “Some embodiments include electronic components, such as microprocessors, storage and memory that store computer program instructions in a machine-readable or computer readable medium (alternatively referred 
Regarding claim 15 is being rejected as the same reason as the claim 1. 
Regarding claim 2, Teig teaches the method of claim 1, wherein determining the output value of the voting neuron, based at least in part, on the vote counts comprises: determining the output value for the voting neuron as a candidate output value of the plurality of candidate output values with a highest vote count (Teig, [Fig. 2, Columns 5-6], “As shown, the process 100 receives (at 105) a multi-layer network for training with initialized floating-point weights. As mentioned, the multi-layer network of some embodiments is made up of numerous nodes that produce output values based on one or more input values. Each of the hidden and output nodes includes a linear component that uses a set of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus node, as well as a non-linear component that uses the output of the node's linear component to compute the output value for the node. FIG. 2, described below, illustrates an example of such a multi-layer network and the operation of one of its nodes… As shown in FIG. 2, each neuron in neural network 200 has a linear component 210 and a nonlinear component 215. The linear component 210 of each hidden or output neuron in this example computes a dot product of a vector of weight of weight values to linearly combine the input values of the coefficients and a vector of output values of prior nodes, plus operator computes a weighted sum of its inputs (which are outputs of the previous stage neurons that the linear operator receives) plus an offset. Similarly, the linear component 210 of each input neuron of some embodiments computes a dot product of .
Regarding claim 9 is being rejected as the same reason as the claim 2. 
Regarding claim 16 is being rejected as the same reason as the claim 2.
Regarding claim 4 the method of claim 1, wherein the plurality of input integer values comprise two-bit values (Teig, [column 3, lines 24-31], “By using a set of discrete values, the use of expensive floating-point values (i.e., that use a large number of bits) for the weights in the multi-layer network as embedded into a physical device (e.g., on a processor) can be avoided. Instead, 1 or 2 bit values (if the options are 1, 0, and -1) may be used, which saves large amounts of memory in the aggregate, especially for networks that may have millions or even billions of weights.”).
Regarding claim 11 is being rejected as the same reason as the claim 4. 
Regarding claim 18 is being rejected as the same reason as the claim 4. 
Claims 5-7, 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teig et al. (Patent No. US11017295– hereinafter, Teig) in view of .  
Regarding claim 5, Teig as modified in view of Hoskins and further in view of Burr teaches the method of claim 1 further comprising: comparing an actual output of the neural network with a desired output of the neural network (Burr, [Par.0014, lines 1-4], “In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer.”); 
determining, based on the comparison, a backpropagation matrix (Burr, Par.0014], “In general, during backpropagation, the output of the network is compared to the known correct output. An n error value is calculated for each of the neurons in the output layer.” The error values are propagated backwards, starting from the output layer, to determine an error value associated with each neuron. The error values correspond to each neuron's contribution to the network output. The error values are then used to update the weights. By incremental correction in this way, the network output is adjusted to conform to the training data.”);
sampling a plurality of entries from the backpropagation matrix to determine a sampled subset of the backpropagation matrix (Burr, [Par.0003, lines 17-25], “The probability indicates the probability of inclusion in subsequent training. A subset of training examples is selected for subsequent training based on the probabilities. The synaptic strengths are updated by back­propagation based on a ;
and for each entry in the sampled subset, determining a value for a coefficient of a voting neuron associated with the entry in accordance with the entry (Burr, [Par.0023], “Referring to FIG. 3, a method of selecting a subset of training examples is illustrated according to embodiments of the present disclosure. A neural network comprises an input layer 301 of neurons, an output layer 302 of neurons, and one or more hidden layers 303 . . . 304 of neurons. Output layer 302 produces a value per output. In this example, the value ranges from 0-1, and the highest value is considered the overall result of the ANN” Therefore, based on a training of each subset of the training samples, the neuron with a highest score is considered the output result of the ANN.).
Teig, Hoskins and Burr are analogous in arts because they have the same filed of endeavor of using multiple layers neural network to generate the output neuron.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Teig 
Regarding claim 12 is being rejected as the same reason as the claim 5. 
Regarding claim 6, Teig teaches the method of claim 5, wherein determining a value for the coefficient of the voting neuron associated with the entry in accordance with the entry comprises: increasing the coefficient by one step based on determining that the entry is a positive value; or decreasing the coefficient by one step based on determining that the entry is a negative value (Teig, [column 8, liens 4-23], “ The weight values 335 are used to parametrize the network, and are trained by the system 300 for the network to perform a particular task. In some embodiments, these weights are initialized using a probabilistic distribution for each layer. That is, in some embodiments, the weights within each layer are selected randomly from a Gaussian distribution, the width of which may depend on the range of possible discrete values for that layer. As described in more detail below, in some embodiments the possible candidate weight values for each weight in the network are -1, 0, and 1. In other embodiments, the candidate values are different for each layer of the network, with the candidate set being { -ak, 0, +ak} for each layer k. In this case, .
Regarding claim 13 is being rejected as the same reason as the claim 6. 
Regarding claim 19 is being rejected as the same reason as the claim 6. 
Regarding claim 7, Teig teaches the method of claim 5, wherein sampling the plurality of entries from the backpropagation matrix comprises performing a probability sampling of the plurality of entries from the backpropagation matrix (Teig, [column 12, lines 14-40], “In the example network 500, all three of the nodes A, B, and C use the exponential linear unit (ELU) function for their non-linear activation functions:
  
    PNG
    media_image1.png
    403
    436
    media_image1.png
    Greyscale
).
Regarding claim 14 is being rejected as the same reason as the claim 7. 
Regarding claim 20 is being rejected as the same reason as the claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Haruyoshi et al. (NPL: A Ternary Weight Binary Input Convolutional Neural Network: Realization on the Embedded Processor- Tokyo Institute of Technology, Japan-hereinafter, Haruyoshi) teaches the generation of ternaries CNN with weight values (-1, 0, 1) to produce the output neuron.
Suleimenov et al. (NPL: Voting procedures from the perspective of theory of neural networks-hereinafter, Suleimenov) teaches the neural network with discrete output set (-1, 0, 1) to generate the voting procedure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128   

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128